Title: From Alexander Hamilton to William S. Smith, 23 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Head Quarters May 23d. 1800—
          
          The enclosed is a copy of a memorandum, signed by the Clerk of the War Office, was handed to me this morning by Mr. Vrooman—by it, it appears that notice of his acceptance was received at the War Office the 15th. Jany. since when which time he States himself to have been in readiness to join his Regiment. You will have his name entered on the Pay and Muster Rolls accordingly—
          With great consideration I am Sir yr. ob. Servt.
           Colo. Smith—
        